Name: ECSC High Authority: DÃ ©cision No 19-67 of 21 June 1967 on the publication of price lists and conditions of sale of house coals
 Type: Decision_ENTSCHEID
 Subject Matter: coal and mining industries;  marketing;  prices
 Date Published: 1967-06-24

 Avis juridique important|31967D0019ECSC High Authority: DÃ ©cision No 19-67 of 21 June 1967 on the publication of price lists and conditions of sale of house coals Official Journal 124 , 24/06/1967 P. 2429 - 2430 Danish special edition: Series I Chapter 1967 P. 0080 English special edition: Series I Chapter 1967 P. 0086 Greek special edition: Chapter 08 Volume 1 P. 0072 Spanish special edition: Chapter 08 Volume 1 P. 0099 Portuguese special edition Chapter 08 Volume 1 P. 0099 DECISION No 19-67 of 21 June 1967 on the publication of price lists and conditions of sale of house coals THE HIGH AUTHORITY, Having regard to the Treaty, and in particular Articles 2 to 5 and 60 thereof; Having regard to Decision No 4-53 on the publication of price lists and conditions of sale applied by undertakings in the coal and iron ore industries (Official Journal of the European Communities of 24 December 1963, pp. 2986 and 2987/63); Having regard to Decision No 3-65 of 17 February 1965 on the Community system of interventions by Member States in aid of the coal industry (Official Journal of the European Communities of 25 February 1965, pp. 480/65 et seq.); Whereas the market for house coals is at present facing serious difficulties owing both to contraction in consumption and to the influence of weather conditions on consumption, resulting in steeply rising stocks and the introduction of short-time working; Whereas the coal undertakings may thus have to apply the prices and conditions of sale which best enable them to dispose of their products in their main markets in the immediate future ; but whereas these price changes are liable to increase other Community producers' sales difficulties and render more difficult the carrying out of their plans to reduce production ; whereas the extension of the period which must elapse between the forwarding of price lists to the High Authority and their entry into force from five days to ten is calculated to discourage unduly abrupt or unduly frequent price changes; Whereas price changes liable on balance to bring about only a general fall in the revenues of all Community producers require to be scrutinised with particular care since many producers are only able to continue their activities by receiving aid from public funds as provided for in Decision No 3-65 of 17 February 1965 ; whereas it does not seem necessary to require forthwith compliance with minimum prices under Article 6 of that Decision ; whereas it is nevertheless necessary that the High Authority should now be put in a position to consider in good time and before the introduction of any further price changes, whether to take such a step; Whereas the scope and duration of the derogation from Decision No 4-53 thus introduced must be as limited as possible ; whereas, on the one hand, it is unnecessary to make provision concerning coke and brown coal briquettes which are sold to domestic comsumers but under conditions which are unlikely to interfere with the proper functioning of the market for house coals ; whereas this Decision will be terminated as soon as the circumstances on account of which it is adopted no longer obtain; After consultation with the Consultative Committee; DECIDES: Article 1 The following paragraph shall be added for the time being to Article 4 of Decision No 4-53: "(3) The period provided for in paragraph 1 with respect to the application of price-lists and conditions of sale shall be ten days for the following products: - low-volatile coals and anthracites over 10 mm; - manufactured fuels derived from coal. The High Authority may extend this period by fifteen days if it considers it necessary, having regard to Decision No 3-65 on the Community system of interventions by Member States in aid of the coal industry, to examine the applications of those price changes before they come into force". Article 2 The High Authority shall repeal this Decision if it finds that the circumstances on account of which it was adopted no longer obtain. Article 3 This Decision shall be published in the Official Journal of the European Communities. It shall enter into force on the date of publication therein. This Decision was considered and adopted by the High Authority at its meeting on 21 June 1967. For the High Authority The Vice-President A. COPPÃ 